DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on October 5, 2022 were received and fully considered. Claims 1, 5, 12, and 13 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, and all dependent claims thereof, recites “the received insulin pump data” in line 8, which lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a controller for determining an insulin dose. Thus, the claim is directed to an apparatus/machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...determine patient insulin sensitivity based on the interstitial fluid glucose concentration, the insulin delivery data, an estimated glucose rate of appearance, and an estimated insulin concentration, wherein the estimated glucose rate of appearance is determined from a meal compartment including a first meal absorption model and a second meal absorption model, the first meal absorption model being faster than the second meal absorption model; and an insulin dosage calculation module configured to calculate an insulin dose based on the determined patient insulin sensitivity that is specific to a patient...”

These limitations describe a mental process as the skilled artisan is capable of looking at interstitial fluid glucose concentration and insulin delivery data and making a mental assessment thereafter. Furthermore, nothing from the claims, specification, and/or drawings suggest that the identified judicial exception cannot be practically performed by a human, or using pen/paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a communications module configured to receive interstitial fluid glucose concentration from a glucose monitor, and receive insulin delivery data; a patient insulin sensitivity determination module... wherein the communication module generates a command signal indicative of the calculated insulin dose for transmission to an insulin dispensing device and/or a display device.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and transmitting the result. See MPEP 2106.05(g). 
Furthermore, Examiner takes official notice that the highly generalized additional limitations are well-known components in glucose monitoring technology and do not add significantly more to the identified judicial exception. 
Dependent claims 2-12 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-12 are not patent eligible under 35 USC 101.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan et al. (US 2014/0066892) (hereinafter “Keenan”), Alferness et al. (US 2011/0077930) (hereinafter “Alferness”), and Herrero et al. (A Simple Robust Method for Estimating the Glucose Rate of Appearance from Mixed Meals, Journal of Diabetes Science and Technology, Volume 6, Issue 1, January 2012, pgs. 153-162) (hereinafter “Herrero”).

Keenan and Alferness were applied in the previous office action.
Regarding Claim 1, Keenan discloses a controller for determining an insulin dose ([0010] an electronic controller for an insulin infusion), comprising: a communications module configured to receive interstitial fluid glucose concentration from a glucose monitor ([0113-0114] sensor communication system to carry sensor signal 16 to the controller 12, [0118] electrodes of sensor in contact with interstitial fluid), and receive insulin delivery data ([0011] closed loop system receives “insulin-delivered data”); 
a patient insulin sensitivity determination module configured to determine patient insulin sensitivity ([0162] controller measuring individual’s insulin sensitivity), the insulin delivery data ([0522] use of insulin delivery data for user),
and an insulin dosage calculation module configured to calculate an insulin dose based on the determined patient insulin sensitivity that is specific to a patient ([0011] controller using historical glucose data to calculate predicted glucose value with sensed glucose value, [0147] adjustments in insulin sensitivity based exercise, [0162] changes in insulin dose based on patient insulin sensitivity);
wherein the communication module generates a command signal indicative of the calculated insulin dosage for transmission to an insulin dispensing device and/or a display device ([0268] “commands 22 that are then sent from the telemetered characteristic monitor transmitter 30 to the infusion device 34”).  
While Keenan mentions getting glucose data from interstitial fluid and factoring in user insulin sensitivity, Keenan does not specifically state determining the insulin sensitivity based on the glucose readings from the interstitial fluid.
However, Alferness teaches a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration ([0091] “personal insulin sensitivity can be determined by adapting interstitial, tissue, or cellular glucose levels”).
It would have been obvious to person having ordinary skill in the art (“PHOSITA”), at the time of the application, to use the glucose data from the interstitial fluid, as taught by Alferness, in the device of Keenan to calculate the patient insulin sensitivity to allow the glucose sensor to be placed at a more shallow depth in the user and therefore cause less irritation to the user. 
However, Keenan and Alferness do not explicitly teach a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration... an estimated glucose rate of appearance, and an estimated insulin concentration, wherein the estimated glucose rate of appearance is determined from a meal compartment including a first meal absorption model and a second meal absorption model, the first meal absorption model being faster than the second meal absorption model.
Herrero teaches a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration... an estimated glucose rate of appearance, and an estimated insulin concentration, wherein the estimated glucose rate of appearance is determined from a meal compartment including a first meal absorption model and a second meal absorption model, the first meal absorption model being faster than the second meal absorption model (see title, abstract; see also pg. 154 “identification of insulin sensitivity”). 
Therefore, it would have been prima facie obvious to PHOSITA to modify Keenan and Alferness to incorporate estimating rate of glucose appearance from a meal in order to simplify such calculations and thereby making it more convenient for large studies, as suggested by Herrero (See abstract). 

Regarding Claim 2, Keenan teaches the glucose monitor is configured to provide the measured interstitial fluid glucose concentration as an approximation of patient blood glucose (intended use; the patient insulin sensitivity determination module performs the claimed functions on the received concentration regardless of how the glucose monitor, which is not claimed as part of the controller, derives the concentration; [0118] electrodes in contact with interstitial fluid, [0182] the use of a glucose sensor in the interstitial fluid, how it correlates to blood glucose, and a filter to correct for the delay between the interstitial glucose and blood glucose).

Regarding Claim 3, Keenan teaches an estimation module configured to calculate the estimated glucose rate of appearance ([0522] calculating insulin amount based on estimated glucose) and the estimated insulin concentration, wherein the estimated insulin concentration is determined from an insulin compartment ([0521] using estimated active insulin in body of user. Keenan discloses that the estimated glucose and estimated insulin concentration are calculated separately and would therefore be individual their own compartments).

Regarding Claim 4, Keenan teaches wherein at least one of the estimated glucose rate of appearance or the estimated insulin concentration is estimated based on an adaptation of a Kalman filtering process ([0188] controller employs Kalman filtering for glucose concentration).

Regarding Claim 5, Keenan teaches the insulin dispensing device is configured to dispense the insulin dose to the patient based on the command signal ([0120] using an infusion pump in combination with glucose processing for administering insulin to a patient).

Regarding Claim 6, Keenan teaches receive a weighted value of the measured glucose concentration ([0011] using historical glucose data to calculate predicted glucose value with sensed glucose value, [0147] adjustments in insulin sensitivity based on exercise, [0162] changes in insulin dose based on patient insulin sensitivity).
Keenan does not specifically state that patient insulin sensitivity determination module is based on the interstitial fluid weighted glucose concentration. While Keenan mentions getting glucose data from interstitial fluid, factoring in user insulin sensitivity and using weighted factors such as historical data and patient activity, Keenan does not specifically state determining the insulin sensitivity based on the weighted glucose readings from the interstitial fluid.
However Alferness teaches a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration ([0091] “personal insulin sensitivity can be determined by adapting interstitial, tissue, or cellular glucose levels”).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the glucose data from the interstitial fluid, as taught by Alferness, in the device of Keenan to calculate the patient insulin sensitivity based on the weighted glucose factors in order to allow the glucose sensor to be placed at a more shallow depth in the user and therefore cause less irritation to the user.

Regarding Claim 7, Keenan teaches the patient insulin sensitivity determination module is configured to compensate for measurement noise ([0188] controller employs Kalman noise filtering for glucose concentration and therefore patient insulin sensitivity as glucose data is used to calculate insulin sensitivity)
Keenan does not explicitly disclose where the insulin sensitivity is determined to compensate for calibration. However Alferness teaches patient insulin sensitivity determination module is configured to compensate for calibration ([0091-0095] calibrations having an effect on the insulin sensitivity and the recalculating of the insulin sensitivity coefficient in regards to the calibration changes).
It would have been obvious for one of ordinary skill in the art, at the time of the application, to include the insulin sensitivity calibration compensation of Alferness in the system of Keenan in order to maintain an accurate patient insulin sensitivity factor over time and over multiple calibrations. 

Regarding Claim 8, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses a patient physical activity module configured to collect patient physical activity information ([0321] factoring exercise period, anticipated exercise and exercise intensity to anticipate changes in glucose).
Keenan does not disclose wherein a patient insulin sensitivity determined by the patient insulin sensitivity determination module will be based in part on patient physical activity information collected by the patient physical activity module.
However Alferness teaches wherein a patient insulin sensitivity determined by the patient insulin sensitivity determination module will be based in part on patient physical activity information collected by the patient physical activity module ([0075] factoring patient exercise into their level of insulin sensitivity).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to factor the insulin sensitivity change due to exercise, as taught by Alferness, in the system of Keenan in order to maintain accurate insulin delivery predictions even when the patient’s body is more or less receptive to the insulin dosages. 

Regarding Claim 10, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses using specified patient dietary habit ([0321], anticipated carbohydrate content of meals, [0540] mathematical models factoring insulin sensitivity and meal intake).
Keenan does not disclose where the patient insulin sensitivity is based in part on dietary habit. 
However, Alferness teaches patient insulin sensitivity is based in part on a specified patient dietary habit ([0062]) insulin resilience is proportional to healthy diet, [0122] positive change in diet may reverse insulin resistance).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the insulin sensitivity calculation incorporating habitual meal factors, as taught by Alferness, in the system of Keenan in order to build more complete historical patient data ([0011]) which Keenan uses better tailor the insulin dosages to the individual patient.

Regarding Claim 11, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses the controller in combination with a single housing enclosing at least the glucose monitor, the patient insulin sensitivity determination module, and the insulin dosage calculation module ([0116] the controller [which is responsible for insulin sensitivity determinations and insulin dose determinations as disclosed in claim 1] is located with the infusion device and the sensor system all within one housing).

Regarding Claim 12, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses wherein the display device is configured to display information related to the calculated insulin dose ([0151] controller to display amount of insulin to be delivered).

Regarding Claim 13, Keenan discloses a device for administering insulin (“device” is interpreted, in light of the specification, as a structure having a controller; [0010] an electronic controller for an insulin infusion), wherein the device is configured to: receive interstitial fluid glucose concentration measurements from a glucose monitor ([0118] electrodes of sensor in contact with interstitial fluid); receive insulin delivery data ([0011] closed loop system receives “insulin-delivered data”); 
received insulin pump data ([0006] data regarding amount of on board insulin), 
determine an insulin dose based on the determined patient insulin sensitivity that is specific to a patient([0147] variable insulin sensitivity based on individual patient, [0162] using insulin sensitivity in insulin determination); and administer the determined insulin dose to the patient ([0120-0122] administering insulin to patient based on glucose monitoring).
Keenan does not specifically state a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration. While Keenan mentions getting glucose data from interstitial fluid and factoring in user insulin sensitivity, Keenan does not specifically state determining the insulin sensitivity based on the glucose readings from the interstitial fluid.
However Alferness teaches a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration ([0091] “personal insulin sensitivity can be determined by adapting interstitial, tissue, or cellular glucose levels”).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the glucose data from the interstitial fluid, as taught by Alferness, in the device of Keenan to calculate the patient insulin sensitivity to allow the glucose sensor to be placed at a more shallow depth in the user and therefore cause less irritation to the user.
However, Keenan and Alferness do not explicitly teach an estimated glucose rate of appearance, and an estimated insulin concentration, wherein the estimated glucose rate of appearance is determined from a meal compartment including a first meal absorption model and a second meal absorption model, the first meal absorption model being faster than the second meal absorption model.
Herrero teaches an estimated glucose rate of appearance, and an estimated insulin concentration, wherein the estimated glucose rate of appearance is determined from a meal compartment including a first meal absorption model and a second meal absorption model, the first meal absorption model being faster than the second meal absorption model (see title, abstract; see also pg. 154 “identification of insulin sensitivity”). 
Therefore, it would have been prima facie obvious to PHOSITA to modify Keenan and Alferness to incorporate estimating rate of glucose appearance from a meal in order to simplify such calculations and thereby making it more convenient for large studies, as suggested by Herrero (See abstract).

Regarding Claim 14, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses wherein the received interstitial fluid glucose concentration is an approximation of patient blood glucose ([0118] electrodes in contact with interstitial fluid, [0182] the use of a glucose sensor in the interstitial fluid, how it correlates to blood glucose, and a filter to correct for the delay between the interstitial glucose and blood glucose).

Regarding Claim 15, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses wherein the device is configured to determine the estimated insulin concentration from an insulin compartment ([0521] using estimated active insulin in body of user).

Regarding Claim 16, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses wherein at least one of the estimated glucose rate of appearance or the estimated insulin concentration is estimated based on an adaptation of a Kalman filtering process ([0188] controller employs Kalman noise filtering for glucose concentration rate increase).

Regarding Claim 17, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses wherein the performs insulin calculations based on a weighted value of the measured interstitial fluid glucose concentration ([0011] using historical glucose data to calculate predicted glucose value with sensed glucose value, [0147] adjustments in insulin sensitivity based on exercise, [0162] changes in insulin dose based on patient insulin sensitivity).
Keenan does not specifically state that patient insulin sensitivity determination module is based on the interstitial fluid weighted glucose concentration. While Keenan mentions getting glucose data from interstitial fluid, factoring in user insulin sensitivity and using weighted factors such as historical data and patient activity, Keenan does not specifically state determining the insulin sensitivity based on the weighted glucose readings from the interstitial fluid.
However Alferness teaches a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration ([0091] “personal insulin sensitivity can be determined by adapting interstitial, tissue, or cellular glucose levels”).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the glucose data from the interstitial fluid, as taught by Alferness, in the device of Keenan to calculate the patient insulin sensitivity based on the weighted glucose factors in order to allow the glucose sensor to be placed at a more shallow depth in the user and therefore cause less irritation to the user.

Regarding Claim 18, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses wherein the device is configured to compensate the determined patient insulin sensitivity for measurement noise ([0188] controller employs Kalman noise filtering for glucose concentration and therefore patient insulin sensitivity as glucose data is used to calculate insulin sensitivity)
Keenan does not explicitly disclose where the insulin sensitivity is determined to compensate for calibration. However Alferness teaches patient insulin sensitivity determination module is configured to compensate for calibration ([0091-0095] calibrations having an effect on the insulin sensitivity and the recalculating of the insulin sensitivity coefficient in regards to the calibration changes).
It would have been obvious for one of ordinary skill in the art, at the time of the application, to include the insulin sensitivity calibration compensation of Alferness in the system of Keenan in order to maintain an accurate patient insulin sensitivity factor over time and over multiple calibrations.

Regarding Claim 19, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses a patient physical activity module configured to receive patient physical activity information ([0321] factoring exercise period, anticipated exercise and exercise intensity to anticipate changes in glucose).
Keenan does not disclose wherein a patient insulin sensitivity determined by the patient insulin sensitivity determination module will be based in part on patient physical activity information collected by the patient physical activity module.
However Alferness teaches wherein a patient insulin sensitivity determined by the patient insulin sensitivity determination module will be based in part on patient physical activity information collected by the patient physical activity module ([0075] factoring patient exercise into their level of insulin sensitivity).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to factor the insulin sensitivity change due to exercise, as taught by Alferness, in the system of Keenan in order to maintain accurate insulin delivery predictions even when the patient’s body is more or less receptive to the insulin dosages.

Regarding Claim 21, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses using specified patient dietary habit for insulin dosage calculations ([0321], anticipated carbohydrate content of meals, [0540] mathematical models factoring insulin sensitivity and meal intake).
Keenan does not disclose where the patient insulin sensitivity is based on dietary habit. 
However, Alferness teaches patient insulin sensitivity is based in part on a specified patient dietary habit ([0062]) insulin resilience is proportional to healthy diet, [0122] positive change in diet may reverse insulin resistance).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the insulin sensitivity calculation incorporating habitual meal factors, as taught by Alferness, in the system of Keenan in order to build more complete historical patient data ([0011]) which Keenan uses better tailor the insulin dosages to the individual patient.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan, Alferness, and Herrero, as shown above in claim 1 and claim 13, and further in view of Breton (WO 2009/009528) hereinafter referred to as Breton.

Breton was applied in the previous office action.
Regarding Claim 9, Keenan, Alferness, and Herrero disclose the limitations of Claim 1 as stated above. Keenan further discloses a patient physical activity module configured to collect patient circadian rhythm information ([0321] factoring the start and anticipated duration of sleep and the change in glucose as a result). While Keenan mentions the use of factoring sleep cycles in the glucose determinations, Keenan does not disclose wherein the patient insulin sensitivity determined by the patient insulin sensitivity determination module will based in part on the patient circadian rhythm information.
However, Breton teaches patient insulin sensitivity determined by the patient insulin sensitivity determination module will based in part on the patient circadian rhythm information ([Page 3, lines 23-30 through page 4 lines 1-18], insulin sensitivity changes over time and has natural circadian cycles and must therefore be factored when tracking insulin sensitivity for bolus dosages)
It would have been obvious to one of ordinary skill in the art, at the time of the application, to factor the circadian rhythm of insulin sensitivity, as taught by Breton, in the insulin calculations of Keenan in order to adjust for day and night differences in a patient’s insulin resistance.

Regarding Claim 20, Keenan, Alferness, and Herrero disclose the limitations of Claim 13 as stated above. Keenan further discloses wherein the device is configured to receive patient circadian rhythm information ([0321] factoring the start and anticipated duration of sleep and the change in glucose as a result). While Keenan mentions the use of factoring sleep cycles in the glucose determinations, Keenan does not disclose wherein the patient insulin sensitivity determined by the patient insulin sensitivity determination module will based on the patient circadian rhythm information.
However, Breton teaches patient insulin sensitivity determined by the patient insulin sensitivity determination module will based on the patient circadian rhythm information ([Page 3, lines 23-30 through page 4 lines 1-18], insulin sensitivity changes over time and has natural circadian cycles and must therefore be factored when tracking insulin sensitivity for bolus dosages)
It would have been obvious to one of ordinary skill in the art, at the time of the application, to factor the circadian rhythm of insulin sensitivity, as taught by Breton, in the insulin calculations of Keenan in order to adjust for day and night differences in a patient’s insulin resistance.

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 101 rejections raised in the previous office action were fully considered, but they were not persuasive. Examiner maintains that the amendment does not integrate the identified judicial exception into a practical application as it pertains to mere extra solution activity. Please see corresponding rejection heading above for more detailed analysis.
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered but are moot in view of the current combination of references that were necessitated by amendment. Please see prior art section above for more detail, citations, and updated obviousness rationale. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791